Citation Nr: 0803321	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease 
(COPD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 2006 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In June 2007, the 
Board remanded this matter for additional development.  The 
development is complete, and the case is back before the 
Board.


FINDING OF FACT

There is no persuasive evidence suggesting the veteran's 
chronic obstructive pulmonary disease (COPD) and emphysema 
either originated in, or are otherwise causally related to, 
his military service, including as due to exposure to 
asbestos and herbicides; his COPD is shown to be a tobacco-
related disability.


CONCLUSION OF LAW

Service connection for lung disease is not warranted.  
38 U.S.C.A. §§ 1103, 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in July 2002, prior to 
the rating decision on appeal.  The VCAA letter notified the 
veteran of what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and that the claimant 
must submit any evidence in his possession that pertains to 
the claim.  Subsequent notice letters were issued in December 
2004, December 2005, and June 2007.  While these notices did 
not precede the initial AOJ determination, the Board finds 
that the timing defect was harmless.  The contents of the 
notices ultimately given fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has had opportunity to respond and supplement the 
record.  The claim was thereafter readjudicated, in October 
2007.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

A March 2006 letter provided additional notice regarding 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the decision below does not 
involve an award of a benefit, the matter regarding such 
notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains the 
veteran's service medical and personnel records, VA treatment 
records, and relevant private medical records.  There is no 
indication that any relevant records remain outstanding.  The 
veteran has been afforded multiple VA examinations.  VA's 
duty to assist the veteran is met.

II.  Factual Background

The veteran contends that he has a chronic lung disability 
that either began in service or is related to exposure to 
asbestos and/or Agent Orange therein.  

A March 2003 VA examination (before the veteran's service 
medical records (SMRs) were associated with the record) 
included an opinion that he had probable COPD due to his 
extensive smoking history.  This examiner recommended 
pulmonary function studies to properly assess the current 
probable COPD.  

Subsequently, the veteran's SMRs were received.  An April 
1958 notation indicated that he had lung calcifications.  
Chest X-rays in September 1960 and May 1961 were within 
normal limits.  A June 1962 chest X-ray report noted numerous 
large calcifications that did "not look active."  The 
examiner noted "review shows he was dropped from submarine 
school 1958 for same."  In July 1970, the veteran reported 
chest pains with shortness of breath.  A November 1971 chest 
X-ray was reported to be within normal limits.  In an October 
1974 report of medical history completed by the veteran, he 
checked "no" next to whether he had ever had or had now 
shortness of breath, pain or pressure in chest, or chronic 
cough; the service separation examination at that time noted 
normal lungs and chest examination.

A VA examiner in March 2005 noted that the veteran had 
"emphysema, which seems to date back to chronic respiratory 
difficulties during his service years."  In an addendum 
report dated in June 2005, this examiner stated that it would 
be beneficial to have pulmonary function tests to determine 
whether the veteran's lung disease was stable or getting 
worse.  He also noted that the veteran's current lung X-rays 
did not show mesothelioma or significant calcification of the 
pleural membranes, and thus his current lung problems did not 
seem to be related to asbestos exposure; he did note that the 
veteran had "chronic scarring secondary to exposure to 
noxious chemicals, which cannot exclude Agent Orange.  
However there is no evidence at this time that suggesting 
that Agent Orange can cause pulmonary scarring."  

On VA pulmonary examination in August 2007, the examiner 
advised that the veteran's claims file was reviewed in 
conjunction with the preparation of his report.  The veteran 
reported a history of smoking since the age of 22; he had had 
only short periods off from cigarettes and currently smoked 
three packs per day.  Examination showed symmetrical chest 
expansion, with fairly well-heard breath sounds and no 
wheezes or crackles.  Chest percussion was resonant 
bilaterally.  Current spirometry and pulmonary function 
testing results were reported, as were April 2005 pulmonary 
function test results.  Chest X-ray showed overinflated lungs 
with scattered calcified granulomas and calcified mediastinal 
nodes; borderline cardiomegaly; and compression fracture of 
T12 developed since March 2007.  A CT of the abdomen showed 
no basal lung fibrosis or diaphragmatic pleural plaques.  The 
impression was mild to moderate chronic obstructive 
bronchitis with emphysema, which, as likely as not, was 
attributable to tobacco use rather than Agent Orange 
exposure; recent compression fracture of T12, which accounts 
for some of the reduction in dynamic lung volumes since April 
2005; calcified lung granulomas, likely old histoplasmosis 
due to the radiologic distribution, with associated calcified 
hilar and mediastinal nodes, frequently seen in the Ohio 
Valley region, and present four decades ago; and no evidence 
of asbestosis radiologically on X-ray or in the upper cuts of 
the abdomen CT.  


III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307(a).

Diseases associated with exposure to certain herbicide agents 
(listed under § 3.309(e)) can be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied. See 38 C.F.R. § 3.307(a)(6).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d). An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The veteran's military occupational specialty (MOS) was 
yeoman.  He served aboard ships for many years.  Given his 
MOS, it is likely he was exposed to asbestos during this time 
period.  However, the evidence does not indicate he has an 
asbestos-related disease.  There is no radiographic evidence 
of parenchymal lung disease or asbestosis.  See VA Manual, 
9(e).  Further, no physician has diagnosed asbestosis or any 
other asbestos-related lung disorder.

Alternatively, the veteran contends his respiratory condition 
is due to exposure to herbicides.  COPD, emphysema, and 
granulomatous disease, however, are not diseases associated 
with herbicide exposure.  See 38 C.F.R. 3.309(e).  It is 
noted that respiratory cancer and malignant granular cell 
tumors are associated with herbicide exposure, but 
fortunately there is no evidence the veteran has either of 
these conditions.  So the presumptive provisions of § 
3.307(a)(7) and § 3.309(e) do not apply.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, however, 
the August 2007 VA examiner stated that the veteran's chronic 
obstructive bronchitis with emphysema was as likely as not 
related to tobacco use rather than Agent Orange exposure, and 
that his calcified lung granulomas were due to old 
histoplasmosis that predated service.  [38 U.S.C.A. § 1103 
prohibits service connection for disease or injury due to the 
use of tobacco products during service.]  This opinion was 
based on review of the claims folder, including the veteran's 
SMRs, and the Board finds it more persuasive than the June 
2005 physician's statements that emphysema seemed to "date 
back to chronic respiratory difficulties during his service 
years" and that he had "chronic scarring secondary to 
exposure to noxious chemicals, which cannot exclude Agent 
Orange."  Notably, the veteran's SMRs do not show "chronic 
respiratory difficulties during his service years"; in fact, 
he complained of chest pain and shortness of breath on one 
occasion, in 1970, and denied such symptoms at separation 
from service.  Furthermore, the lung calcifications were 
noted in 1958, at the outset of the veteran's service and 
well prior to his service in Vietnam, and thus predated any 
Agent Orange exposure.

For these reasons and bases, the claim of service connection 
for a lung disorder must be denied; the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a lung disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


